Tkeat, D. J.
As heretofore stated, the pleadings led the court'to make many erroneous rulings concerning the admission and rejection of testimony. An effort was made in the instructions, by the consent of the plaintiff, to avoid such errors, the rulings having been mainly against the plaintiff. But the defendant is before the court to take advantage of erroneous rulings, which he has a right to do. Hence this court, admitting its errors during the trial, must grant the motion.
The more important propositions submitted by the defendant the court does not now pass upon, although its impressions with respect thereto are strongly against the defendant. If a foreign corporation transacts business in Missouri by virtue of its laws, can it, by clauses inserted in its policy, take itself out of the force of Missouri laws ? It is not proper to discuss that question now. But for the errors committed as to the rejection and admission of testimony objected to, the court would so rule as to compel a decision on the main question, viz., whether a foreign insurance company doing business in Missouri can escape the consequences of the Missouri statutes by any terms or contrivances, written or oral, for that purpose. It is to be regretted that this case must bo tried again, and it is to be desired that before the next trial the pleadings, by proper motion, may bo made to raise questions of fact alone, so that the court may be duly advised as to what facts are committed to the jury, reserving to the court the legal propositions arising.
Motion for new trial is sustained.